DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada US 6,294,890. 



Claim 1 and 10.    Shimada teaches a method and system for operating a robot, the method comprising:
determining, by a data processing device, a difference between a current position of the robot and a target position of the robot (col 3, lines 7-12), determined by the robot of its target position versus its current position;

identifying, by the data processing device, when the difference exceeds a predetermined threshold value while the robot is in a torque-regulated operating mode (col 3, lines 22-28), robot torque is identified based on the motion and the proximity of the target work piece;

determining, by the data processing device, a predicted model-based intermediate state that the robot reaches before the target position according to the model, wherein a speed of the robot in the intermediate state is lower than a predetermined speed threshold (col 3, lines 29-34), torque is controlled while the position of the robot is determined based on the threshold value;

automatically switching, by the control device, when the robot reaches the intermediate state, the robot from the torque-regulated operating mode to a position-regulated operating mode; and
moving, by the control device, the robot into the target position in the position-regulated operating mode (col 3, lines 46- col 4, lines 10), a mode is automatically switched based on the position of the robot and the proximity of the work piece. 

Claim 2.    The method of claim 1, wherein the predetermined threshold value is an average contouring error of the robot (col 2, lines 27-35), and robot is having threshold value that is within the average contour error.

Claim 3.    The method of claim 1, wherein, in switching to the position-regulated operating mode, the robot is set to a higher stiffness setting than was present in the torque-regulated operating mode (col 7, line 60- col 8 line 5).

(col 6, lines 44-col 7, and lines 11).

Claim 9.    The method of claim 1, further comprising:
(abstract), modes can be switched back and forth accordingly.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota el al US 9,014,857 and Kang et al (US 2007/0270685).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619